Welcome
I would like to inform you that the members of a delegation from the Parliament of Indonesia have taken their seats in the distinguished visitors' gallery. I would like to give a warm welcome to them all and, in particular, to His Excellency Kemal Aziz Stamboel. The delegation of the Indonesian Parliament is visiting Parliament, today, in connection with the seventh EP-Indonesia Interparliamentary Meeting. As you know, Indonesia is developing as a society and as an economy. It plays an important role in the world, in particular, in the Association of South-East Asian Nations (ASEAN). In November 2009, it became the first country with which the European Union signed a Partnership and Cooperation Agreement. It is my great pleasure to welcome them here today.